          Case 2:18-cv-01541-KJD-NJK Document 6-1 Filed 10/02/18 Page 1 of 7



 1 KEVIN M. SUTEHALL (9437)
   MARK J. CONNOT (10010)
 2 FOX ROTHSCHILD LLP
   One Summerlin
 3 1980 Festival Plaza Drive, Suite 700
   Las Vegas, NV 89135
 4 Tel.: (702) 262-6899
   Fax: (702) 597-5503
 5 ksutehall@foxrothschild.com
   mconnot@foxrothschild.com
 6 Attorneys for Plaintiff Strike 3 Holdings, LLC

 7

 8

 9                             UNITED STATES DISTRICT COURT
10                                     DISTRICT OF NEVADA
11 STRIKE 3 HOLDINGS, LLC,                              Case Number: 2:18-cv-01541-KJD-NJK
12                        Plaintiff,                     DECLARATION OF GREG LANKSY IN
                                                         SUPPORT OF PLAINTIFF’S EX PARTE
13 vs.                                                    MOTION FOR LEAVE TO SERVE A
                                                        THIRD PARTY SUBPOENA PRIOR TO A
14 JOHN DOE subscriber assigned IP address                    RULE 26(f) CONFERENCE
   70.189.203.216,
15
                     Defendant.
16

17

18

19

20
                                  [Remainder of page intentionally left blank]
21

22

23

24

25

26

27

28
                                                    i
          Case 2:18-cv-01541-KJD-NJK Document 6-1 Filed 10/02/18 Page 2 of 7



 1           DECLARATIONOF GREGLANSKYIN SUPPORTOF PLAINTIFF'S
                 I

         MOTIONFOR LEAVE TO SERVEA THIRD-PARTYSUBPOENAPRIORTO
 2               1
                           A RULE 26(F) CONFERENCE
 3          I, qreg Lansky, do hereby state and declare as follows:

 4          1.       1
                                                 I am a member of GeneralMedia Systems,LLC, the parent companythat owns
                     I
                     I

 5 Strike3 Holdings,
             I
                    LLC ("Strike 3"). I am the Chief Creative Officer of the Blacked,Blacked
 6 Raw, Tushj, and Vixenadult brands.

 7          2.                                   I have personalknowledgeof all of the matters containedin this declarationand,
 s   if called and sworn as a witness, I can and competentlywill testify to all matters contained
 9 herein. This declarationis made in supportof Plaintiff's Motion for Leave to Serve a Third-
                         1




                         I


1o Party Subpc>ena
                 Prior to a Rule 26(t) Conference.

11          3.               1
                                                 Strike3 owns the intellectualpropertyto the Blacked,BlackedRaw, Tushy,and
12 Vixenadult ~rands, includingthe copyrightsto each of the motion picturesdistributedthrough
13 Blacked,BlackedRaw, Tushyand Vixenand the trademarksto each of the brand names and
                             I

14 logos. Strik~3 is owned entirelyby our companyGeneralMedia Systems,LLC and has existed
15 since 2015.                   1




16          4.                                   I moved to the United Statesin 2006 from Paris, France to pursue my dream of
17 creatingart ilnan adult context.I have alwaysbeen passionateabout photographyand
18 cinematography.                   I




19          5.                       l           It was a difficult start- I could barely speakEnglish, and I had trouble making
20 connectionsbd finding employment. I struggledfor severalyears to make a name for myself
                                         I


21 as a reliablephotographerand director.
22          6.                           1

                                                 Eventually,after tremendoushard work, I was fortunateto be hired by some of
                                         I

23 the biggest 84ultbrands in the world. Throughthese experiences,I was able to establishmyself
24 and become~ expert in the field.
                                             I

25

26
27                                                                                1

28   Declarationof1GregLansky in Supportof Plaintiff's Motionfor Leaveto Serve SubpoenaPrior to a Rule
                                            26(f) Conference

                                                                            EXIDBITA
          Case 2:18-cv-01541-KJD-NJK Document 6-1 Filed 10/02/18 Page 3 of 7


                  i

 l           7. i                         In 2013, I decidedto risk everythingto create my own companyand studio. As a
 2 director,I felt the industry and I were not offeringthe best quality and experiencepossible.I felt
                  I
 3 I was not 9fferingtruly inspiringprojectsfor performersto expresstheir art.
 4           8.       1
                                          At the time, the adult marketwas demoralizedand it appearedthat a high-
 5 quality,wt;}lproduced,subscriptionbased website would never succeed.
 6           9.                           I can still rememberwhen our companywas just three people in my small home
 7 office.
 8           IO.I                         We kept growing and after a few years, our brands turned into a multi-million
 9 dollar a ye• business. We now have 20 millionunique visitorsto our websitesper month and a
10 loyal following.
                          '
11           11. I                        Our company's philosophiesare important.
12           12.          1
                                          We always striveto pay artists and modelsan amount above that being paid by
13 other compbies. Indeed, we are known for paying our performersthe highest rates ever
                              I

14 recorded. Empoweringthe artists and especiallythe women we work with is at the core of our
                              I
15 company.
16           13.                          We focus on deliveringto our subscribersand fans superior quality adult films
                              i
17 and a wonderfulcustomerexperience.People thought we were crazy to think that people
             I
18 wantedto pay for expensivequality adult films and we were told that we were destinedto fail.
                                  I
19 Now, we hare a substantialand loyal customerbase.
20           14.                  I       We providejobs for nearly 75 people worldwide. We provide good benefits
21 includingh,1th care coverage and have an extremelypositive companyculture. Our recent
22 new employres include productionmanagers,video editors,marketingspecialists,accountants,
23 and HR rep~sentatives.
24           15.                      I   Our movies are known for havingthe highestproductionbudget of any in the
25 industry. W~ invest in and utilize state of the art cinematicequipment.We film using
26
27                                                                       2

28   Declarationof GregLanskyin Supportof Plaintiffs Motionfor Leaveto Serve SubpoenaPriorto a Rule
                                           26(1)Conference
                                                                     EXffiBITA
          Case 2:18-cv-01541-KJD-NJK Document 6-1 Filed 10/02/18 Page 4 of 7



 I Hollywoo1industrystandards. And, as our subscriberbase grows,we alwaysseek to find ways
      ..
 2 to investm1al
              v ue fior our customers.
 3         16, f       Becauseof this, we have a subscriberbase that is one of the largestof any adult
 4 sites in thelworld.
 5         17.·        We are also currentlythe numberone seller of adult DVDsin the United States.
 6         IS. I       Our contentis licensedthroughoutthe world,includingby most major cable
 7 networks. I
 8         19..        Our successhas not gone unnoticed. Indeed,we are very proudto statethat our
 9 uniquecindmaticfilms have won many awards. It's humbling. Someof them include:
10                 p BestNew Studio(XBIZ,2017)
11                 o Studioof the Year (XBIZ,2018)
                   I
12                 o Best Cinematography(AVN, 2016)
13                 p   Directorof the Year(AVN, 2016-2017; XBIZ,2017-2018)
14                 o Best Director- (XR.CO,2016-2017)
                   I
15                 o Best MembershipWebsite(AVN,2016-2017)
                   i
16                 o Adult Site of the Year - (XBIZ,2015-20I 7)
17                 0   Best marketingcampaign- companyimage(AVN, 2016-2017)
                   I
18                 o MarketingCampaignof the Year (XBIZ,2018)
                   I
19                 6   GregLansky - LifetimeAchievementAward(Nightmoves)
20                 9   VignetteSeries of the Year (XBIZ,2018)
21
22

23
24

25
26
27                                                     3

28 Declarationqf Greg Lanskyin Supportof Plaintiff'sMotionfor Leaveto ServeSubpoenaPriorto a Rule
               \                          26(1)Conference
                                                  EXIUBITA
             Case 2:18-cv-01541-KJD-NJK Document 6-1 Filed 10/02/18 Page 5 of 7



 1            20,1          We also are routinely featured in the mainstream media. Recently, Forbes, 1 The

 2 Daily Beast,2 and CBC Radio 3 have all done substantial profiles on us. We are also currently

 3 working on a project with BuzzFeed.
 4            21.           We are proud of our impact on the industry. We have raised the bar in the

 5 industry - leading more adult studios to invest in better content, higher pay for performers, and

 6 to treat eachI performer like an artist. That is a testament to the entire team, the company we

 7 have built and the movies we create.
 8            22.   1

                            Unfortunately, piracy is a major threat to our company. We can compete in the

 9 industry, b4t we cannot compete when our content is stolen.
10            23.           We have discovered that when we put videos online for paid members to view, it

11 takes as little as four minutes to be downloaded on to torrent websites. We have attempted to

12 identify the initial seeder but have found it impossible with the large volume of our subscriber
13 base.
14            24.           We put a tremendous amount of time, effort and creative energy into producing

15 and distributing valuable content for our paid customers. It crushes us to see it being made

16 available to ~nyone for free in just minutes.
17            25.           We are undeniably the most pirated adult content in the world. Our movies are

18 typically among the most pirated television shows and movies on major torrent websites.
19            26.           We send on average 50,000 Digital Millennium Copyright Act notices a month

20 but it does virtually nothing to stop the rampant copyright infringement.
21

22
                        I
         1    "How One Pornographer is Trying to Elevate Porn to Art," Forbes July 20, 2017
23   https://www .forbes.com/sites/susannahbreslin/2017 /07/20/pomographer-greg-lansky-interview/#2301 d3ae6593
          2   "Meet I the Man Making Porn Great Again," The Daily Beast, February 18, 2017
24   http://www.thedailybeast.com/meet-the-man-making-pom-great-again
          3 "Porn-o-nomics: How one director is making a fortune by defying conventional wisdom," CBC Radio,
25   February 24, 2017 http://www.cbc.ca/radio/day6/episode-326-sanctuary-cities-la-la-land-vs-jazz-hollywood-in-
     china-porn-o-nomics-and-more- l .3994160/pom-o-nomics-how-one-director-is-making-a-fortune-by-defying-
26   conventional-wisdom-1.3994167

27                                                          4

28   Declaration of Greg Lansky in Support of Plaintiffs Motion for Leave to Serve Subpoena Prior to a Rule
                                               26(t) Conference

                                                       EXHIBITA
          Case 2:18-cv-01541-KJD-NJK Document 6-1 Filed 10/02/18 Page 6 of 7



 1          27.                                   The only effective way to stop the piracy of our movies on BitTorrent networks
                  I

 2 is to file lawsuits like this one.
 3          28.                                   We are mindful of the nature of the litigation, and our goal is not to embarrass

 4 anyone, or force anyone to settle unwillingly, especially anyone that is innocent. We are proud
                      I

 5 of the films we make. We do not want anyone to be humiliated by them.
 6          29.                                   Because of this, my company and our legal team strive to only file strong cases

 7 against extreme infringers. Each lawsuit seeks to stop only those infringers who engage in not

 8 only illegal downloading, but also in large scale unauthorized distribution of our content. All

 9 defendants pursued in Strike 3 litigation have distributed, at a minimum, at least 15% of Strike

10 3's entire copyrighted library.
11          30.           1
                                                  We also do not seek settlements unless initiated by the defendant or his counsel.

12 We do not send demand letters nor make any attempt to contact a defendant prior to service.
13          31.               1
                                                  We are careful not to proceed with a case against a defendant unless we feel we

14 have a strong case and a good faith basis for doing so. We will not pursue defendants that
                                  I

15 provide substantiated exculpatory evidence. Nor will we pursue defendants that have proven

16 hardships. Our clear objective is to be mindful and reasonable with each case.
17          32.                                   We are a respected entertainment company that makes nearly all of its revenue
                                      I

18 from sales of,subscriptions, DVDs, and licenses. This litigation is not a business model. Our

19 goal is to deter piracy and redirect the infringement back into legitimate sales. Proceeds we
                                          I

20 receive from settlements go back into making our company whole, including investing in better
                                          I


21 pay for artistsi and performers, better quality productions, and creating jobs.
22          33.                               1
                                                  We believe a consumer's choice of what content to enjoy, whether it be adult

23   entertainmentior otherwise, is a personal one to that consumer and therefore it is our policy to

24   keep confidential the identity of not only our subscribers, but even those we are pursuing for

25   copyright infringement. We typically only reveal a defendant's identity if the defendant does
26
27                                                                                 5

28   Declarationof Greg Lansky in Supportof Plaintiff's Motion for Leave to Serve SubpoenaPrior to a Rule
                                             26(f) Conference

                                                                              EXHIBITA
          Case 2:18-cv-01541-KJD-NJK Document 6-1 Filed 10/02/18 Page 7 of 7



 1 not request confidentiality or if the Court in a particular action does not allow us to proceed

 2 with the defendant remaining anonymous .
 3          34.           Our copyrights are the foundation of our livelihood . Our copyrights enable us to

 4   open our office doors each day, pay our employees, make a difference in our community and

 5 create motion pictures that raise the industry standard. We have to protect them.
 6

 7                                                DECLARATION
 8          PURSUANT TO 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the

 9 laws of the p nited States of America that the foregoing is true and correct.
10          Executed on this        -1,9     day of    j a ft/ l/ A VU/ , 201g_
11                I
                                                GRE
                                                 ~ GORW            rz; RATI:!t%        REG LANSKY
12                I                             By:_
                                                      -------,.
                                                            - ------=--
                                                                     ,----
13

14

15

16

17
                  \
18

19
                  \
                      I
20

21                    I
22

23

24

25

26
27                                                         6

28   Declaration of\Greg Lansky in Support of PlaintifI's Motion for Leave to Serve Subpoena Prior to a Rule
                                                26(f) Conference

                                                       EXHIBIT A
